Exhibit 10.38

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) dated as of
November 2, 2012, is between UTi, Services, Inc. (“Company”) and Lawrence R.
Samuels (“Employee”). This Agreement shall be effective on the date that the
Employee signs this Agreement (the “Agreement Date”). However, Employee shall
not be entitled to any of the consideration described in Section 3 below unless
Employee re-executes this Agreement within 5 days after his separation from
employment (the “Re-Execution Date”) and does not revoke the releases provided
for in Sections 5 and 6 of this Agreement in accordance with Section 10 below
either in connection with originally signing this Agreement or in connection
with re-executing this Agreement.

WHEREAS, Company and Employee are parties to an Amended and Restated Employment
Agreement dated as of March 25, 2010 (the “Employment Agreement”); and

WHEREAS, in consideration of the promises made in this Agreement, Company and
Employee wish to terminate the Employment Agreement effective as of the date
hereof, except for any provisions therein which expressly survive the
termination thereof or are expressly incorporated by reference herein.
Notwithstanding the foregoing sentence, unless the arbitration provision in this
Agreement is unenforceable, it shall apply rather than the arbitration provision
set forth in Section 11 of the Employment Agreement.

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Employee hereby submits his voluntary resignation from his position with UTi
Worldwide Inc. and all other positions, titles, authorities and directorships
with the Company and its affiliates, effective as of the close of business on
the date hereof. Additionally, Employee hereby further resigns as an employee of
the Company and its affiliates effective as of May 2, 2013 (such date referred
to as the Termination Date); provided, however, that Employee’s voluntary
resignation as an employee of the Company and its affiliates shall become
effective as of the date that Employee commences full-time employment with
another employer prior to May 2, 2013 (although the term “Termination Date”
shall continue to refer to May 2, 2013). Employee represents that he is
resigning voluntarily and is signing this Agreement voluntarily and with a full
understanding of and agreement with its terms. This Agreement does not
constitute an admission by either party of any wrongful action, liability or
violation of any local, state or federal law, in connection with Employee’s
employment or otherwise. Employee agrees, represents and warrants that (a) from
the close of business on the date hereof, Employee has no power to bind or
obligate the Company and Employee will not sign any contracts, agreements, or
other documents or make any other commitments on behalf of the Company and/or
its affiliates, (b) Employee has returned to the Company, or will return to the
Company within 3 business days of the date hereof, all files, records, credit
cards, keys, equipment, laptops and any other property or documents of the
Company and/or its affiliates and that Employee has not retained, and will not
retain, any copies thereof, including, but not limited to, any copies of
“Proprietary Information” as defined in the Employment Agreement, provided that
Employee shall be entitled to retain his laptop computer for the duration of the
Assistance Period (as defined below) and (c) Employee shall cause his attorneys
and agents to return to the Company within 3 business days of the date hereof
all files, records and any other property or documents of the Company and/or its
affiliates in the possession or control of such attorneys or agents without such
attorneys or agents retaining any copies thereof.

 

- 1 -



--------------------------------------------------------------------------------

2. Employee acknowledges and agrees that UTi Worldwide Inc. may be required to
file a copy of this Agreement with the Securities and Exchange Commission.

3. In reliance on such voluntary resignation and the promises, representations
and releases in this Agreement, the Company will provide Employee with the
following consideration unless the releases provided for in Sections 5 and 6 of
this Agreement are revoked in accordance with Section 10 of this Agreement:

 

  a. Employee shall remain a Company employee at his current level of
compensation but shall be relieved of his current positions, titles, authorities
and duties effective as of the close of business on the date hereof. From the
date hereof through the effective date of Employee’s voluntary resignation as an
employee of the Company and its affiliates, Employee shall provide such advisory
services as may be reasonably requested from time to time by the Chief Executive
Officer of the Company or his designee. During this final period of employment,
Employee shall be entitled to all medical insurance and other benefits as noted
in Section 5(e) of the Employment Agreement, except for vacation, which section
is hereby incorporated by reference. Employee acknowledges and agrees that as of
the date hereof Employer has paid employee for 179.6816 hours of accrued
vacation (representing a cash amount equal to $35,850.08), which represents all
of Employee’s accrued, but unused vacation time. Employee acknowledges and
agrees that from and after the close of business on the date hereof, Employee
shall no longer accrue or be entitled to vacation time under the Company’s
policies or otherwise.

 

  b. From the date hereof through the Termination Date, all Restricted Share
Units and Stock Options held by Employee shall continue to vest according to
their terms. As of the Termination Date, Employee’s outstanding Restricted Share
Unit Awards shall vest with respect to an additional number of shares as set
forth on Exhibit A hereto. No Stock Options shall vest as of or following the
Termination Date. Employee acknowledges and agrees that all unexercised Stock
Options will automatically expire if not exercised on the earlier of (1) the 10
year anniversary of the grant date of such Stock Option and (2) 90 days
following the termination of the Assistance Period (as defined below). Employee
also acknowledges and agrees that he is not entitled to any further awards of
Restricted Share Units, Stock Options or any other form of stock-based
compensation in respect of calendar 2012 or any subsequent year.

 

  c. Following the Termination Date, the Company shall pay to Employee six
months of salary continuation payments at an annual pay rate of $390,000, which
represents a bi-weekly payment of $15,000, less legally required deductions.
Such payments shall be made on the same schedule as the Company’s current
payroll cycle.

 

- 2 -



--------------------------------------------------------------------------------

  d. The Company will provide mutually agreed upon outplacement services to
Employee for a period beginning as promptly as practicable after the date hereof
and ending on the earlier of (1) twelve months following the first date of such
outplacement services and (2) the date Employee shall commence full-time
employment with another employer, provided that Company’s costs shall not exceed
$15,000 in connection with the provision of such services.

 

  e. The Company will not contest Employee’s unemployment claim after the
Termination Date.

Employee acknowledges and agrees that he is receiving additional consideration
from the Company beyond that provided by normal Company policy or required by
the Employment Agreement, and that he is not entitled to receive, and will not
claim, any right, benefit, or compensation other than what is expressly set
forth in this Agreement, and hereby expressly waives any claim to any
compensation, benefit or payment which is not expressly referenced in this
Agreement.

4. In exchange for the additional consideration provided in this Agreement,
Employee promises:

 

  a. not to disparage the Company, its affiliates or its or their respective
products, services, or management or any of the other Released Parties (as
defined below).

 

  b. to abide by and uphold continuously the terms of Section 8 (Proprietary
Information) of the Employment Agreement and Section 9 (Protection of Property)
of the Employment Agreement, which sections are incorporated by reference
herein.

 

  c. not to apply for re-employment with the Company or its affiliates without
the Company’s prior written consent.

If Employee materially breaches any of the promises in this Agreement or
Sections 8 or 9 of the Employment Agreement, the Company will give notice to the
Employee and, if such breach is curable, provide him with 15 days to cure the
material breach; provided, however, if such breach is curable but will take
longer than 15 days to cure, Employee shall be given a reasonable amount of
additional time to cure such breach if Employee has commenced such cure within
the initial 15 day period and diligently pursues such cure. If the material
breach is not curable or, if curable, not cured within such 15 day period or
additional period of time as set forth above, the Company may stop any payments
or benefits otherwise owing under this Agreement and may seek additional relief
or remedy under Section 11 hereof or, to the extent applicable, Section 11 of
the Employment Agreement.

 

- 3 -



--------------------------------------------------------------------------------

5. In consideration for the foregoing and pursuant to Section 6(d)(iii) of the
Employment Agreement, Employee does hereby, for himself and his heirs,
successors and assigns, release, acquit and forever discharge the Company, UTi
Worldwide Inc., all of their current and former, direct and indirect parents,
subsidiaries, brother-sister companies, and all other affiliates and related
partnerships, joint ventures, or other entities, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and any other persons acting by, through, under or
in concert with any of the persons or entities listed in this section, and their
successors (collectively, the “Released Parties”), of and from any and all
claims, actions, charges, complaints, causes of action, rights, demands, debts,
damages, or accountings of whatever nature, known or unknown, which he or his
heirs may have against such persons or entities including, but not limited to
those related to, or arising from, Employee’s employment with the Company or the
termination thereof (collectively, the “Claims”) based on any actions or events
which occurred prior to the Agreement Date (re-executing this Agreement on the
Re-Execution Date will update this Agreement to release, acquit and forever
discharge the Released Parties from any Claims that might have accrued between
the date Employee first executed this Agreement and the Re-Execution Date).
Notwithstanding the foregoing, Employee does not release any Released Parties
from: (i) the Released Parties performance under this Agreement or (ii) the
Released Parties future performance under all other agreements, contracts,
instruments and other documents remaining in effect to which both Employee and
one or more of the Released Parties remain parties, including those specifically
modified by this Agreement.

In exchange for material portions of the additional consideration provided in
this Agreement and in accordance with the Older Workers Benefit Protection Act,
Employee hereby knowingly and voluntarily waives and releases all rights and
claims, known and unknown, arising under the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), which he might otherwise have had against
the Released Parties regarding any act or omission which occurred on or before
the Agreement Date (re-executing this Agreement on the Re-Execution Date will
update this Agreement to release, acquit and forever discharge the Released
Parties from any claims under the ADEA that might have accrued between the date
Employee first executed this Agreement and the Re-Execution Date), including but
not limited to those related to, or arising from, Employee’s employment with the
Company or the termination thereof.

6. It is further understood and agreed that all rights under Section 1542 of the
Civil Code of the State of California are expressly waived by Employee. Such
Section reads as follows:

A General Release does not extend to claims which a creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

7. Nothing in this Agreement shall prohibit or otherwise limit Employee’s
ability to accept employment with another employer after the Agreement Date and
prior to the Termination Date. Employee agrees to promptly notify the Company in
writing if, prior to the Termination Date, Employee shall commence full-time
employment with another employer. In such event, (i) all medical insurance and
other benefits as noted in Section 5(e)

 

- 4 -



--------------------------------------------------------------------------------

of the Employment Agreement shall immediately cease (excluding Employee’s rights
to purchase COBRA continuation coverage under the Company’s group health plan)
and (ii) subject to the immediately following sentence of this Section 7 and to
compliance with all other provisions of this Agreement, the payments
contemplated herein from the Agreement Date through the Termination Date shall
continue in the form of severance payments at the same times and in the same
amounts as if Employee had not commenced full-time employment with another
employer. Notwithstanding the foregoing, the payments contemplated herein from
the Agreement Date through the Termination Date shall not be payable following
the date Employee shall commence full-time employment with another employer if
such employer Competes with the Company. For purposes of this Section 7, a
company that “Competes” with the Company is any company whose primary business
is the provision of supply chain services and solutions, including but not
limited to freight forwarding, contract logistics and distribution services and
solutions.

8. The Company and its officers, directors, partners and principals hereby agree
not to disparage Employee or any work performed by Employee.

9. This Agreement contains all of the terms, promises, representations, and
understandings made between the parties and supersede any previous
representations, understandings, or agreements, except for any agreement by
Employee regarding confidentiality and/or protection of Company information,
property, or trade secrets, which agreement(s) shall continue in full force and
effect. For purposes of clarity, as of the date hereof, the Employment Agreement
is terminated in all respects, except for any provisions therein which expressly
survive the termination thereof or are expressly incorporated by reference
herein, including but not limited to, those sections of the Employment Agreement
set forth in Section 21 of the Employment Agreement.

10. Employee understands that he is waiving important legal rights by signing
this Agreement, and has consulted with an attorney and/or other persons to the
full extent Employee wanted to do so before signing this Agreement.

Employee is hereby advised (a) to consult with an attorney prior to signing this
Agreement and (b) that he has 21 days in which to consider and accept this
Agreement by signing this Agreement, which should then be promptly returned to
the Company’s Global General Counsel. In addition, Employee may revoke the
releases provided for in Sections 5 and 6 of this Agreement within 7 days
following the Agreement Date by notifying the Company’s Global General Counsel
in writing within 7 days after the Agreement Date. Additionally, Employee may
revoke the releases provided for in Sections 5 and 6 of this Agreement with
respect to his re-execution of this Agreement (but not those released that are
in connection with Employee’s original execution of this Agreement) within 7
days after the Re-Execution Date. If Employee revokes the releases provided for
in Sections 5 and 6 above, Employee will not be entitled to any of the
consideration provided for under this Agreement and the Agreement will remain in
full force and effect except with respect to the releases that have been
revoked. Notwithstanding the foregoing, if Employee revokes the re-execution of
the releases provided for in Sections 5 and 6 of this Agreement with respect to
his re-execution of this Agreement, he will be entitled to payment of $100 as
consideration for his original execution of this Agreement and the releases
provided for in Sections 5 and 6 of this Agreement in connection with his
original execution of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

11. The parties hereto acknowledge that it is in their best interests to
facilitate the informal resolution of any disputes arising out of this Agreement
or otherwise by mutual cooperation and without resorting to litigation. As a
result, if either party has a legally recognized claim or dispute arising
hereunder or otherwise, including but not limited to any claim for breach of any
contract or covenant (express or implied), any dispute regarding Employee’s
termination of employment, tort claims, claims for harassment or discrimination
(including, but not limited to, race, sex, religion, national origin, age,
handicap or disability), claims for compensation or benefits (except where a
benefit plan or pension plan or insurance policy specifies a different claims
procedure) and claims for violation of public policy or, any federal, state or
other governmental law, statute, regulation or ordinance (except for claims
involving workers’ compensation benefits), and the parties are unable to reach
agreement among themselves within thirty (30) days, then the parties agree to
submit the dispute to JAMS for binding arbitration in accordance with its
then-current employment arbitration rules and procedures and applicable law. A
copy of the JAMS rules in effect on September 15, 2012 is available at
http://www.jamsadr.com/rules-employment-arbitration/.

If the parties are unable to agree to an arbitrator, JAMS will provide the names
of seven potential arbitrators, giving each party the opportunity to strike
three names. The remaining arbitrator will serve as the arbitration panel. The
parties agree that the arbitration must be initiated within the time period of
the statute of limitations applicable to the claim(s) if the claim(s) had been
filed in court. Arbitration may be initiated by the aggrieved party by sending
written notice of an intent to arbitrate by registered certified mail to all
parties and to JAMS. The notice must contain a description of the dispute, the
amount involved and the remedies sought. All fees and expenses of the arbitrator
will be borne by the Company. Each party will pay for the fees and expenses of
its own attorneys, experts, witnesses, and preparation and presentation of
proofs and post-hearing briefs, unless the party prevails on a claim for which
attorneys’ fees are recoverable by statute, in which case the arbitrator may
award attorneys’ fees and costs to the prevailing party.

12. The Company may withhold from any amounts payable under this Agreement all
such taxes, and may file with appropriate governmental authorities for the
periods covered herein all such information, returns or other reports with
respect to the tax consequences of any amounts payable under this Agreement, as
may, in its reasonable judgment, be required by law.

13. Employee hereby certifies that (i) Employee has reported on Form 4 all
reportable transactions that occurred during the fiscal year ended January 31,
2012 through the Agreement Date, and (ii) Employee is not required to file a
Form 5 for the fiscal year ending January 31, 2013. Employee also acknowledges
that he will not receive any newly issued stock-based compensation from the
Company after the Agreement Date.

14. For a period from the date of this Agreement to the 18 month anniversary
hereof, and for any longer period to which the parties may agree by any
separate, additional contract (the “Assistance Period”), Employee agrees to make
himself available at no charge at reasonable times to the current Chief
Financial Officer of UTi Worldwide Inc. (or any successor) for the purpose of
answering questions and providing other reasonable requests for assistance. The
Company shall reimburse Employee for any reasonable out-of-pocket expenses
incurred by Employee in connection with such assistance. In addition, during the
Assistance Period, Employee agrees to reasonably cooperate, at no charge, with
the

 

- 6 -



--------------------------------------------------------------------------------

Company’s and its affiliates’ and its or their counsel’s reasonable requests for
information or assistance related to the Company’s and its affiliates’ defense
of, or other participation in, any investigation or inquiry or any
administrative, judicial, or other proceeding arising from any charge, complaint
or other action which has been or may be filed relating to the period during
which Employee was engaged in employment with the Company and its affiliates;
provided, that the Company shall accommodate Employee’s reasonable requests for
information and documents required in order to enable or facilitate such
cooperation for the benefit of the Company and to facilitate the Employee’s
individual representation in any such investigation or proceeding.

To the maximum extent permitted by applicable law, Employee agrees that, unless
required by law or authorized in advance by the Board of Directors of UTi
Worldwide Inc., Employee will not knowingly communicate, directly or indirectly,
with any third party, including but not limited to, any person or representative
of any group of people or entity who is suing or has stated that a legal action
against the Company and its affiliates or any of their directors or officers is
being contemplated, concerning the operations of the Company and its affiliates,
the actions or inactions of any of its or their employees or representatives or
the legal positions taken by the Company and its affiliates.

Employee further acknowledges and agrees that any and all information learned by
Employee from the Company or any of its affiliates, or their respective
employees and legal representatives in connection with or pursuant to any
investigation, lawsuit or potential lawsuit against the Employee or the Company
(hereafter “Privileged Information”) is privileged information and shall be
considered Proprietary Information for all purposes of the Employment Agreement
and may not be disclosed to any third party, except for Employee’s legal
counsel, accountant, or other representatives on a need to know basis, unless
required to do so by law. If asked about matters constituting Privileged
Information, Employee shall state that the information is privileged and shall
direct the inquirer to the Company. Employee acknowledges and agrees that any
violation of this Section 14 will result in irreparable harm to the Company and
its affiliates and will, in addition to other available remedies, give rise to
an immediate action by the Company and its affiliates for injunctive relief.

Nothing in this Agreement shall limit any right or obligation of Employee or the
Company under applicable indemnification agreements and policies.

15. The validity of this Agreement and any of the terms or provisions as well as
the rights and duties of the parties hereunder shall be governed by the laws of
the State of California, without reference to any conflict of law or choice of
law principles in the State of California that might apply the law of another
jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

16. Employee agrees that, at the request of either the Company or UTi Worldwide
Inc., Employee shall promptly sign such further resignations, documents and
instruments and take all such other actions as may be reasonably necessary to
carry out the resignations provided for in Section 1 above and Employee hereby
grants the corporate secretary of UTi Worldwide Inc. an irrevocable power of
attorney to execute on behalf of Employee all such resignations and documents
and instruments and to take all such other actions as may be reasonably
necessary to carry out the intention of this Section 15; provided the corporate
secretary promptly notifies Employee in writing of each such action.

 

UTi, Services, Inc.     By:    /s/    Lance D’Amico       /s/    Lawrence R.
Samuels   Lance E. D’Amico       Lawrence R. Samuels   Authorized Signatory    
          Date Signed: November 2, 2012

This Separation Agreement and General Release is re-executed and re-affirmed by
the Employee on May 2, 2013.

  

Lawrence R. Samuels

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

Restricted Share Unit Awards

 

Grant Date

   Total Shares
Originally
Granted      Standard
Vesting
Schedule      Accelerated
Vesting
Provisions      Shares Vesting
April 14, 2013
As Part of
Continuous
Service      Shares Vesting
on May 2, 2013
due to
Accelerated
Vesting      Shares Vesting
on May 2, 2014
due to
Accelerated
Vesting      Total Shares Vesting
After November 2,
2012  

4/14/08

     11,421         20% per year         20% of total         2,284         —  
        —           2,284   

4/14/09

     33,308         20% per year         20% of total         6,661        
6,661         —           13,322   

4/14/10

     26,254         20% per year         20% of total         5,250        
5,250         5,250         15,750   

4/14/11

     17,489         20% per year         20% of total         3,498        
3,498         3,498         10,494   

4/14/12

     20,880         20% per year         None         4,176         4,176      
  4,176         12,528   

All RSUs that do not vest as set forth above shall be automatically cancelled.

 

- 9 -